Name: Council Regulation (EC) NoÃ 1756/2006 of 28 November 2006 amending Regulation (EC) NoÃ 2667/2000 on the European Agency for Reconstruction
 Type: Regulation
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: nan

 30.11.2006 EN Official Journal of the European Union L 332/18 COUNCIL REGULATION (EC) No 1756/2006 of 28 November 2006 amending Regulation (EC) No 2667/2000 on the European Agency for Reconstruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the first sentence of Article 181a(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Community assistance provided for in Council Regulation (EC) No 2666/2000 of 5 December 2000 on assistance for Albania, Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia, repealing Regulation (EC) No 1628/96 and amending Regulations (EEC) No 3906/89 and (EEC) No 1360/90 and Decisions 97/256/EC and 1999/311/EC (2) (the CARDS programme) is implemented in Serbia and Montenegro, including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999, and in the former Yugoslav Republic of Macedonia by the European Agency for Reconstruction established by Council Regulation (EC) No 2667/2000 (3). (2) Regulation (EC) No 2667/2000 applies until 31 December 2006. (3) Regulation (EC) No 2667/2000 provides for a report from the Commission to the Council on the future of the mandate of the European Agency for Reconstruction. (4) The Commission submitted the said report to the Council, and to the European Parliament for information, on 23 December 2005. (5) In that report, the Commission proposed to discontinue the European Agency for Reconstruction, but nevertheless to extend its existence for two years, until 31 December 2008, with its current mandate and status, so as to phase out its activities under the CARDS programme. (6) Regulation (EC) No 2667/2000 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 16 of Regulation (EC) No 2667/2000, the date 31 December 2006 shall be replaced by 31 December 2008. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2006. For the Council The President E. HEINÃ LUOMA (1) Opinion delivered on 12 October 2006 (not yet published in the Official Journal). (2) OJ L 306, 7.12.2000, p. 1. Regulation as last amended by Regulation (EC) No 2112/2005 (OJ L 344, 27.12.2005, p. 23). (3) OJ L 306, 7.12.2000, p. 7. Regulation as last amended by Regulation (EC) No 389/2006 (OJ L 65, 7.3.2006, p. 5).